UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7077


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL HOLMES, a/k/a Dan, a/k/a Big Dan,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:04-cr-00429-SB-1; 9:12-cv-01311-SB)


Submitted:   November 21, 2013            Decided:   December 9, 2013


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Holmes, Appellant Pro Se. Jimmie Ewing, Assistant United
States Attorney, Columbia, South Carolina; Eric John Klumb;
Matthew   J.   Modica,   Assistant   United States   Attorneys,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel        Holmes    seeks      to    appeal    the    district      court’s

orders denying       relief        on   his    28    U.S.C.A.       § 2255   (West    Supp.

2013)     motion     and        denying      his     motion    for     reconsideration.

Holmes’ appeal may not proceed unless a circuit justice or judge

issues      a      certificate          of         appealability.            28      U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a     substantial        showing        of    the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,      537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Holmes has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with        oral    argument      because        the    facts    and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3